EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement (Form S-8 Nos. 333-183455 and 333-190088) pertaining to the 2012 Omnibus Award Plan of Tile Shop Holdings, Inc. of our report dated February 27, 2015, with respect to the consolidated financial statements of Tile Shop Holdings, Inc. and Subsidiariesand the effectiveness of internal control over financial reporting of Tile Shop Holdings, Inc. and Subsidiariesincluded in this Annual Report (Form 10-K) for the year ended December 31, 2014. /s/ Ernst & Young LLP Minneapolis, MN February 27, 2015
